Citation Nr: 1116085	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  06-30 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from September 1951 to November 1951, and from September 1952 to August 1954.  His awards and decorations include the Combat Infantryman Badge (CIB).  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the above claims.  

It should be noted that the Board has recharacterized the issue of entitlement to service connection for an acquired psychiatric disorder so that it is clear that it includes a claim for service connection for PTSD.  While the Veteran has not provided many details in support of his claim for service connection for a psychiatric disorder, he has indicated that his problems relate to his exposure to enemy attack during combat and his participation in combat activities in Korea is conceded in this case.  Thus, the Board finds that entitlement to service connection for PTSD must be considered as part of his claim for service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral hearing loss had its onset during combat service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred during combat service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a result of the Board's decision to grant service connection for bilateral hearing loss, the Board finds that any failure on the part of VA to notify and/or develop the claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010) (VCAA), cannot be considered prejudicial to the Veteran.  The Board will therefore proceed to a review of the claim on the merits.

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

When a veteran served 90 days or more during a period of war and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of the disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

When the evidence shows that a veteran engaged in combat with the enemy during his service, his lay testimony of injuries sustained during service will be sufficient to establish an in-service incurrence so long as it is consistent with the circumstances, conditions, or hardships of that service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court), has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss can be service connected.  Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran asserts that his hearing loss arose out of his combat service during the Korean War, during which time he was exposed to enemy artillery fire.  In this regard, while the Veteran's separation examination revealed that whispered voice testing was 15/15 bilaterally, the Veteran's DD Form 214 indicates that he was the recipient of the CIB for his service in Korea with the 14th Infantry Regiment, and there is no evidence directly contradicting any of the Veteran's claims of exposure.  The Board will, therefore, concede the Veteran's noise exposure as claimed and that his claimed bilateral hearing loss is consistent with his combat service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).

The Board further observes that VA audiological results from January 2010 support a finding of current bilateral hearing disability for VA benefits purposes.  38 C.F.R. § 3.385 (2010).

Moreover, after noting that prolonged exposure to noise of high intensity and short duration, such as the military type, causes permanent damage of the inner structures of the ear, resulting in irreversible hearing loss, the January 2010 VA audiologist noted that the Veteran's age and history of five months of exposure to artillery during the Korean War could both be etiologically related to the Veteran's current hearing loss, and that it was therefore at least as likely as not that the Veteran's hearing loss was related to military service.  In addition, although the Board recognizes that the January 2010 VA ear diseases examiner did not find that the Veteran's hearing loss was related to service, the examiner based his opinion on the lack of audiometric evidence of any hearing loss until 2004, and this has clearly been held to be an insufficient basis for an opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  

Consequently, because the evidence reflects exposure to noise during combat service, and bilateral hearing loss by VA standards has been found to be documented bilaterally and consistent with such noise exposure during service, with one opinion in favor of service connection and one opinion against, the Board will give the Veteran the benefit of the doubt, and find that the Veteran's bilateral hearing loss is of service origin.  Accordingly, the Board finds that the evidence supports entitlement to service connection for the Veteran's hearing loss.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

Turning to the remaining issue of entitlement to service connection for a psychiatric disorder, as was noted previously, the Board finds that this claim includes a claim for service connection for PTSD.  However, while the Board is cognizant of the fact that the Veteran was provided with an examination to determine the etiology of any current psychiatric disorder and none was found at the time of that examination, the scope of this examination specifically excluded PTSD and the results from the examination are not found to be in conformity with the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) with respect to the examiner's consideration of the criteria for PTSD.  Therefore, given the Veteran's combat status and his assertion that his mental disorder relates to his exposure to enemy attack during the Korean War, the Board finds that the Veteran should be provided a new examination before another appropriate examiner to determine whether the Veteran currently has PTSD as a result of his exposure to combat conditions during active service.  

The Board would like to further point out that the Veteran is also entitled to the application of the recent regulations that relax the adjudicative evidentiary requirements for determining what happened in service where the Veteran's claimed stressor is related to a fear of hostile military or terrorist activity during service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,852 (July 13, 2010).  Therefore, while the Veteran's combat service demonstrates his exposure to actual attack, since the possibility may exist that an examiner may find that a diagnosis of PTSD is predicated on the fear of hostile attack versus actual attack, the new examiner should consider both 38 C.F.R. § 3.304(f)(2) (2010), and the new provisions that are to be codified at 38 C.F.R. § 3.304(f)(3) in reaching his or her opinions in this matter.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a new VA psychiatric examination before another examiner.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in the DSM-IV, and if he meets such criteria, whether PTSD can be related to the stressors reported by the Veteran that are established as a result of his combat service.  Additionally, if the examiner does not find that actual combat stressors support such a diagnosis, the examiner should further provide an opinion as to whether the Veteran's claimed stressors are adequate to support a diagnosis of PTSD based on a fear of hostile military or terrorist activity during service, and whether his symptoms are related to the claimed stressors.  In doing so, the examiner should acknowledge the lay evidence of record regarding the Veteran's fear of attack by enemy forces.

If there is a diagnosis of a psychiatric disorder other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Read the medical opinions obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

3.  Finally, readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, and in doing so, consider the amended regulations governing service connection for PTSD, effective July 13, 2010.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


